UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2492


STERLING L. JENNINGS; DEIRDRE D. JENNINGS,

                    Plaintiffs - Appellants,

             v.

ROUNDPOINT MORTGAGE                 SERVICING       CORPORATION;        EQUITY
TRUSTEES, LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, District Judge. (2:17-cv-00427-RBS-RJK)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sterling L. Jennings, Deirdre D. Jennings, Appellants Pro Se. David M. Gettings,
TROUTMAN SANDERS, LLP, Virginia Beach, Virginia; Robert Ryan Michael, BWW
LAW GROUP, LLC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sterling L. Jennings and Deirdre D. Jennings seek to appeal the district court’s

order granting summary judgment to one of the two defendants in their action seeking

compensatory damages and rescission of the foreclosure of their home. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order that the

Jenningses seek to appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of jurisdiction.   We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          DISMISSED




                                           2